Citation Nr: 1215604	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease secondary to exposure to herbicides.

2.  Entitlement to service connection for an ischemic stroke, to include as secondary to ischemic heart disease.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the issues listed on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A March 22, 2012 statement from H.M.S., the Veteran's sister, who was appointed his Guardian in January 2012 by a judge of the Probate Court of Cuyahoga County, Ohio, requests a personal hearing before a member of the Board sitting at the RO (Travel Board hearing) on behalf of the Veteran.  It was noted that the Veteran is in a Nursing Care facility and is paralyzed on his dominant, left, side.

Accordingly, this case is REMANDED for the following action:

The RO should take all indicated action to place the Veteran's name on the docket for a hearing before a Veterans Law Judge sitting at the RO, according to the date of the request for such a hearing.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


